               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LESLIE CONKLIN,                                 No. 4:18-CV-02128

      Plaintiff,                                (Judge Brann)

      v.

HAWBAKER ENGINEERING, LLC,
and GLENN O. HAWBAKER, INC.,

      Defendants.

                                   ORDER

                                 JULY 3, 2019

 1.   On November 5, 2018, Ms. Conklin filed a complaint against Defendants

      alleging a discrimination/failure to accommodate claim under the Americans

      with Disabilities Act (ADA), ECF No. 1.

 2.   On February 19, 2019, Ms. Conklin filed an amended complaint containing

      an ADA retaliation claim, ECF No. 13.

 3.   On March 15, 2019, Ms. Conklin filed a second amended complaint that

      combined both her ADA discrimination/failure to accommodate claim and

      ADA retaliation claim into one pleading, ECF No. 15.

 4.   On May 15, 2019, this Court struck Ms. Conklin’s second amended

      complaint because she did not seek leave of court pursuant to Rule 15(a),

      and her second amended complaint was neither appended to the required

      motion seeking leave to amend, nor did it highlight material stricken or
     inserted pursuant to Local Rule 15.1. The Court advised both parties that if

     Ms. Conklin “wishes to amend her complaint in a way that complies with

     both the federal and local rules, the Court will evaluate her request

     accordingly,” ECF No. 20.

5.   On June 10, 2019, Plaintiff filed a motion to “Reinstate Original Complaint

     and Answer and Alternative Motion to Amend Complaint,” ECF No. 21, in

     which Ms. Conklin appears to seek voluntary dismissal of her ADA

     retaliation claim without prejudice to her refiling once her administrative

     remedies have been exhausted, ECF No. 26 at 4. Accordingly, the third

     amended complaint contains only the ADA discrimination/reasonable

     accommodation claim that Ms. Conklin advanced in her original complaint.

6.   Under Federal Rule of Civil Procedure 15(a)(2), “a party may amend its

     pleading . . . with . . . the court’s leave,” which leave “should [be] freely

     give[n] . . . when justice so requires.”

7.   The United States Court of Appeals for the Third Circuit has indicated that

     “[l]eave to amend must generally be granted unless equitable considerations

     render it otherwise unjust.” Arthur v. Maersk, Inc., 434 F.3d 196, 204 (3d

     Cir. 2006).

8.   That court has also noted that “prejudice to the non-moving party is the

     touchstone for the denial of an amendment,” and that “[d]elay alone is not

     sufficient to justify denial of leave to amend.” Id.

                                        -2-
9.   Defendants have demonstrated neither undue prejudice nor undue delay, and

     Plaintiff has complied with both Rule 15(a) and Local Rule 15.1.

10. Therefore, IT IS HEREBY ORDERED that Plaintiff’s Motion to Reinstate

     Original Complaint and Answer and Alternative Motion to Amend

     Complaint, ECF No. 21, is GRANTED, and Plaintiff SHALL FILE her

     Third Amended Complaint within seven (7) days.

11. Plaintiff’s ADA retaliation claim found within Count II of Plaintiff’s

     Amended Complaint, ECF No. 13, is DISMISSED WITHOUT

     PREJUDICE.

12. Should the parties require extending the deadline for fact discovery, see ECF

     No. 12, the Court will entertain such a request if made by motion.



                                            BY THE COURT:



                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge




                                      -3-
